Citation Nr: 0636968	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  04-26 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the veteran submitted new and material evidence to 
reopen the finally decided claim of entitlement to service 
connection for a history of liver disease, to include 
Hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In March 2004, the RO confirmed and continued the previous 
denial of entitlement to service connection for a history of 
liver problems with elevated liver function studies and 
history of Hepatitis C.  

The following details the pertinent procedural history for 
the issue on appeal.  The veteran's claim was denied in a 
prior Board decision and that decision is final.  In December 
1988, the Board denied the claim of entitlement to service 
connection for liver problems.  The record includes rating 
decisions which have confirmed and continued the Board's 
denial on the basis that the veteran did not submit new and 
material evidence to reopen the finally decided claim.  In 
February 2002, the RO considered the finally decided claim of 
entitlement to service connection for a history of liver 
disease, to include Hepatitis C, and reopened the claim.  
After reopening the claim, the RO denied entitlement to 
service connection on a denovo basis.  

A review of the record shows that the veteran filed a timely 
Notice of Disagreement with the RO's February 2002 denial and 
he was issued a Statement of the Case.  He did not, however, 
file a timely Substantive Appeal.  A deferred rating 
decision, dated in August 2003, reveals that the veteran was 
allowed 90 days from the date of his request to submit 
additional evidence in support of the claim, which was also 
in August 2003, to actually submit the additional evidence 
for VA review.  While the evidence was received, and is 
discussed in detail below, the evidence was received 
subsequent to the expiration of the 90 day time period.  In 
view of the foregoing, the ROs February 2002 decision is 
final and is the last unappealed decision of record.  

A review of the veteran's timely filed Substantive Appeal 
indicates that the veteran requested a Board hearing at a 
local VARO.  In an April 2006 correspondence, the veteran's 
representative stated that the veteran was unable to attend 
the scheduled Board videoconference hearing because he was 
unable to travel to the location of the hearing due to 
illness.  The correspondence states that the veteran did not 
request an RO hearing.  In view of the foregoing, the Board 
finds that any additional development with respect to the 
veteran's hearing request is not necessary.  

Although the February 2002 decision demonstrates that the RO 
treated the veteran's claim as reopened, the Board must also 
assess whether new and material evidence has been submitted 
to reopen the veteran's claim.  Wakeford v. Brown, 8 Vet. 
App. 237 (1996).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the Board is obliged to 
determine in the first instance whether there is new and 
material evidence to reopen the claim, regardless of the RO's 
action.  Barnett v. Brown, 8 Vet. App. 1 (1995).  

Insofar as the veteran's claim has been reopened in the 
decision below, the veteran is not prejudiced by the Board's 
discussion of materiality.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  


FINDINGS OF FACT

1.  The Board's December 1988 decision denying entitlement to 
service connection for a liver condition is final.  

2.  The RO's February 2002 rating decision is the last 
unappealed decision of record; in this decision, the RO 
confirmed and continued the pervious denial of entitlement to 
service connection for a history of liver problems, to 
include Hepatitis.  

3.  The veteran did not properly perfect an appeal on the 
issue of service connection; the February 2002 decision is 
final.  

4.  The evidence received subsequent to the RO's February 
2002 decision is both new and material on the issue of 
service connection; the claim is reopened.  

5.  Service medical records do not include evidence of liver 
disease; post-service medical records include diagnoses for 
liver disease, to include Hepatitis C.  

6.  The record includes several medical opinions which 
address the etiology of liver disease, to include Hepatitis 
C; however, the competent and persuasive medical evidence 
does not include a nexus opinion which tends to establish an 
etiological relationship between a current diagnosis of liver 
disease and the veteran's period of service.  


CONCLUSIONS OF LAW

1.  The RO's February 2002 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2006).  

2.  The evidence received subsequent to the RO's February 
2002 decision is both new and material and the claim for 
entitlement to service connection is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2006).  

3.  Liver disease, to include Hepatitis C, was not incurred 
in or aggravated by the veteran's period of service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

After VA receives the veteran's claim for VA compensation 
benefits VA must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  This notice should be provided prior 
to the initial unfavorable RO decision.  Pelegrini, supra.  

In August 2003, prior to the RO's initial unfavorable 
decision (dated in March 2004), the veteran was provided with 
correspondence (notice letter) that properly notified him of 
the information required under 38 U.S.C. § 5103 and 38 C.F.R. 
§ 3.159(b).  In view of the foregoing, the Board finds that 
there is no defect with respect to the timing of the August 
2003 notice letter.  

In Dingess v. Nicholson 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
upon receipt of an application for a service-connection 
claim, VA must inform the veteran that a disability rating 
and an effective date will be assigned if benefits are 
awarded.  In a statement attached to the March 2006 
Supplemental Statement of the Case, the veteran was provided 
with notice of the type of evidence that is necessary to 
establish a disability rating and effective date in the event 
that the claim of entitlement to service connection is 
granted.  

Accordingly, the Board finds that the requirement set forth 
in Dingess have been met.  The Board also notes that there is 
no prejudice to providing this notice after the initial 
adjudication of the claim of service connection.  In this 
regard, as the claim is denied below, any question regarding 
the assignment of a disability rating or an effective date is 
rendered moot.  

Further, with regard to the requirement that the veteran 
submit new and material evidence to reopen the finally 
decided claim of entitlement to service connection for a 
history of liver disease, to include Hepatitis C, because the 
finally decided claim in this decision has been reopened, the 
Board need not make a determination as to whether the notice 
requirements of Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006), have been met.  See Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. March 31, 2006).  

The Board initially concludes that the discussions contained 
in the August 2003 notice letter complied with VA's duty to 
notify.  For example, the veteran was specifically informed 
of the evidence necessary to substantiate the claim; he was 
informed of the responsibilities imposed upon him and VA 
during the claims process; he was informed of the evidence 
that VA received in connection with the claim; and he was 
informed of where to send the information and how to contact 
VA if he had questions or needed assistance.  The veteran was 
also informed of the efforts that VA would make to assist him 
in obtaining evidence necessary to substantiate the claims.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was also 
told, in essence, to submit all evidence he had in his 
possession that was relevant to his claim.  

The Board also concludes that VA also satisfied the duty to 
assist the veteran.  The RO assisted the veteran in obtaining 
his service medical records, service personnel records, non-
VA medical treatment records, VA medical treatment reports, 
and VA examination reports and associated these records with 
the veteran's claims file.  Note that the veteran has not 
identified any additional evidence pertinent to the claims 
and there are no additional available records to obtain.  In 
view of the foregoing, VA's duty to assist the veteran has 
also been satisfied.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  




Whether New and Material Evidence has been Submitted to 
Reopen the Previously Decided Claim of Entitlement to Service 
Connection for a History of Liver Disease, to Include 
Hepatitis C

In the December 1988 decision, the Board denied entitlement 
to service connection for a liver condition.  That decision 
is final.  The veteran attempted to reopen the finally 
decided claim in April 2001.  In February 2002, the RO 
confirmed and continued the previous denial of entitlement to 
service connection for liver disease, to include Hepatitis C.  
The veteran did not perfect an appeal on the issue of service 
connection.  Accordingly, this decision is also final.  

The February 2002 decision is the last final and unappealed 
decision of record.  As such, the Board initially reviewed 
the record to determine whether the veteran submitted new and 
material evidence to reopen the finally decided claim of 
entitlement to service connection. 

General Law and Regulations for Establishing Evidence of New 
and Material Evidence

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  See 38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The United States Court of 
Appeals for the Federal Circuit has held, however, that 
evidence which is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had 
not been previously presented to the Board.  See Anglin v. 
West, 203 F.3d 1343 (2000).  

The Board points out that the pertinent law and regulations 
contain an amended definition of new and material evidence 
and rules prescribing certain VA duties in the context of an 
attempt to reopen a finally decided claim, these changes 
specifically apply only to claims filed on or after August 
29, 2001.  See 38 C.F.R. §§ 3.156(a), 3.159(c), 
3.159(c)(4)(iii) (2001) (2006).  The veteran filed the claim 
to reopen the finally decided claim, subsequent to the 
effective date of the new regulations, and as the new 
regulations expressly apply to newly-filed claims to reopen, 
the Board finds that such provisions are applicable here.  
Therefore, the claim to reopen will be considered under the 
new regulations, as outlined below.  

Under the applicable law, "New" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
See 38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The evidence which 
must be considered in determining whether there is a basis 
for reopening the claim is that evidence added to the record 
since the last disposition in which the claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273, 284 (1996).  

Reopened Claim of Entitlement to Service Connection for a 
History of Liver Disease, to Include Hepatitis C

In order to reopen the claim for review on the merits, the 
veteran must show that he submitted new and material 
evidence.  The Board finds that the evidence received 
subsequent to the RO's last final and unappealed decision of 
record, dated in February 2002, is both new and material to 
the claim of entitlement to service connection for a history 
of liver disease, to include Hepatitis C.  

Prior to the last final unappealed decision, dated in 
February 2002, the record included VA examination reports, 
dated in April 1977, March 1979, February 1982, April 1987; 
the medical records from Northern Westchester Hospital 
Center, Department of Nursing; VA medical treatment records, 
dated from June 1978 to November 1979, VA Hospital Summary 
Reports showing hospitalizations in June 1982, from November 
1982 to February 1983 and from July 1893 to August 1983; VA 
medical treatment records, dated from July 1982 to September 
1983; the medical records from Danbury Hospital; VA medical 
treatment records, dated from August 1984 to March 1987, and 
from November 1991 to June 1992; medical records from Saint 
Eugene Medical Center, dated from May 1998 to November 1999; 
medical records from Dillon Internal Medicine, dated from 
October 1995 to October 1999; the medical records from 
Southeastern Regional Medical Center, dated in August 1999; 
and additional VA medical treatment records dated from June 
2000 to May 2001.  

The aforementioned medical records indicate that the veteran 
has a history of liver disease and that he was diagnosed as 
having Hepatitis C in the 1990s.  The medical records from 
Dillon Internal Medicine Associates, P.A., dated in March 
1995, reveal chronic active hepatitis (clinically Hepatitis C 
virus related).  The November 1995 medical report from J. 
Kelley, M.D. at Dillon Internal Medicine Associates, P.A. 
reveals that the veteran received treatment for Hepatitis C 
and that his Hepatitis C symptoms began in 1977 as a result 
of blood exposure during his period of service.  J. Kelley, 
M.D. expressly stated that the veteran's Hepatitis is a 
service related problem.  

In the RO's February 2002 decision, it was determined that 
there was no evidence of the veteran having been exposed to 
risk factors associated with Hepatitis C during his period of 
service.  The RO also determined that the November 1995 
opinion from J. Kelley, M.D. was not supported by the 
evidence of record.  

The records received subsequent to the RO's February 2002 
decision include the October 2003 medical opinion from R. 
Townsend, D.O. at Dillon Medical Associates, PA; VA medical 
treatment records, dated from July 2005 to January 2006; the 
VA medical opinion report, dated in March 2006; and 
additional VA medical treatment records, dated in March 2006.  

The October 2003 medical report from R. Towsend, D.O. states 
that there is no direct evidence which shows that the veteran 
did not contract Hepatitis C during his period of service.  
He further stated that, in essence, while he was unable to 
state with any certainty that Hepatitis C is related to the 
veteran's period of service, he did not observe anything in 
the record which indicates that Hepatitis C is not related to 
the veteran's period of service.  

In pertinent part, the VA medical treatment records reveal 
that the veteran is diagnosed as having cirrhosis of the 
liver and Hepatitis C.  (See VA medical treatment records, 
dated from July 2005 to January 2006.)  A March 2006 VA 
medical report provides an opinion regarding the etiology of 
the Hepatitis C and provides a rationale for the opinion.  
The opinion essentially states that it is less likely than 
not that the Hepatitis C is related to the veteran's period 
of service.  

The October 2003 and March 2006, opinions are new because 
these opinions were not of record at the time the RO rendered 
the February 2002 decision.  These opinions address the 
existence of an etiological relationship between Hepatitis C 
and the veteran's period of service.  Evidence which 
demonstrates an etiological relationship between a diagnosis 
of liver disease, to include Hepatitis C, and the veteran's 
period of service is necessary to substantiate the veteran's 
claim.  This type of evidence relates to an unestablished 
fact which is necessary to substantiate the claim.  38 C.F.R. 
§ 3.156 (a) (2006).  

Accordingly, the evidence received subsequent to the last 
final unappealed decision is both new and material, as the 
evidence relates to an unestablished fact which is necessary 
to substantiate the claim.  In view of the forgoing, the 
Board finds that the veteran has submitted new and material 
evidence to reopen the claim of entitlement to service 
connection for a history of liver disease, to include 
Hepatitis C.  Accordingly, the Board will consider the issue 
on a de novo basis.  

Entitlement to Service Connection for a History of Liver 
Disease, to include Hepatitis C

The veteran maintains that he is currently diagnosed as 
having liver disease, to include Hepatitis C, which is 
related to his period of service.  Service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2006).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006).  

The service medical records do not include evidence of liver 
disease, to include cirrhosis of the liver or Hepatitis C.  
The service enlistment examination report does not include 
findings of liver disease or evidence to suggest that the 
veteran suffered from Hepatitis C.  The service records 
indicate that the veteran sought treatment for 
gastroenteritis.  There are no findings of liver disease or 
evidence to suggest that the veteran suffered from Hepatitis 
C during service in the January 1977 service separation 
examination report.  

The complete list of pertinent post-service evidence is 
listed in detail above.  The aforementioned medical records 
indicate that the veteran has a history of liver disease and 
that he was diagnosed as having Hepatitis C in the 1990s.  
The records also show that the veteran has a history of 
substance abuse, including alcoholism.  In view of the fact 
that there is evidence of a current diagnosis of liver 
disease, the Board reviewed the record to determine whether 
there is medical evidence which tends to link a current 
diagnosis of liver disease, to include Hepatitis C, to the 
veteran's period of service.  

Following the veteran's discharge from service, he was 
examined by VA in April 1977 and March 1979.  The examination 
reports did not include findings of liver disease; there was 
no indication that he had Hepatitis C.  On VA examination, 
dated in February 1982, there was notation regarding the 
liver.  However, the notation did not include an opinion 
which suggests that the veteran was diagnosed as having liver 
disease which is related to his period of service.  

In the July 1995 statement in support of the veteran's claim, 
he essentially stated that at the time of his discharge from 
service, there was evidence of highly elevated liver function 
studies.  He stated that he was diagnosed as having Hepatitis 
C is March 1994 and that the diagnosis is related to his 
period of service and not to alcoholism.  He suggests that he 
should have been diagnosed prior to March 1994, but he was 
not diagnosed because Hepatitis C was not recognized as a 
disease until the 1990s. In the September 1996 statement in 
support of the veteran's claim, he stated that he suffered 
from liver problems, which causes him pain.  

The VA hospital discharge summary report, dated from July 
1983 to August 1983, showed that the veteran had history 
alcoholism and was encouraged to have a liver biopsy.  The 
medical records from Dillon Internal Medicine Associates, 
P.A., dated in March 1995, reveal chronic active hepatitis 
clinically Hepatitis C virus related.  

The evidence includes three medical opinions which 
significantly address the etiology of Hepatitis C.  These 
medical opinions are the most pertinent evidence of record.  
In this regard, it is noted that it is the Board's 
responsibility to weigh the credibility and probative value 
of all of the evidence and, in so doing, the Board may accept 
one medical opinion and reject others.  Schoolman v. West, 12 
Vet. App. 307, 310-11 (1999).  It is also the responsibility 
of the Board to determine the probative weight to be ascribed 
as among multiple medical opinions in a case, and to state 
reasons or bases for favoring one opinion over another.  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  

The November 1995 medical report from J. Kelley, M.D. at 
Dillon Internal Medicine Associates, P.A. reveals that the 
veteran received treatment for Hepatitis C and that his 
Hepatitis C symptoms which began in 1977 as a result of blood 
exposure during his period of service.  J. Kelley, M.D. 
expressly stated that the veteran's Hepatitis is a service 
related problem.  

The October 2003 report states that the examiner, R. 
Townsend, DO, at Dillon Medical Associates, PA has treated 
the veteran for several conditions, to include Hepatitis C, 
since approximately 1996.  R. Townsend, DO stated that he 
reviewed the service medial records and that, essentially, he 
did not observe any evidence which contradicts the veteran's 
claim that he contacted Hepatitis C during his period of 
service.  It is noted that the record does not include a 
negative liver functioning test and that the veteran 
described several viral illnesses, which have been documented 
in the record.  He opined that while he is unable to state 
with certainty that Hepatitis C is related to the veteran's 
period of service, he did not observe findings that indicate 
that Hepatitis C is not related to the veteran's period of 
service.  

The March 2006 VA medical report shows that the examiner 
documented that the veteran's claims file was reviewed in its 
entirety.  The examiner provided a detailed summary of the 
veteran's medical history as it relates to the history of 
liver disease and Hepatitis C.  It is noted that the veteran 
has a history of gastritis and substance abuse, including 
alcoholism.  The examiner expressly opined that that it is 
less likely than not that Hepatitis C is related to the 
veteran's period of service.  He pointed out that the veteran 
has a long history of drug abuse which dates as far back as 
his period of service.  It is noted that while there is 
evidence which shows that there were liver function test 
abnormalities dating back to at least 1983 and perhaps as 
early as 1982, there is no evidence which shows that the 
veteran suffered from liver disease during his period of 
service.  

In conclusion, the examiner reported that to state that the 
veteran developed Hepatitis during his period of service 
would be purely speculative.  He points out that the veteran 
offered a number of explanations for his liver problems 
throughout the years, but none of the explanations are 
documented in the claims file.  

In view of the foregoing evidence, law, and regulations, the 
Board finds that the probative evidence weighs against the 
veteran's claim.  The March 2006 VA medical opinion is more 
persuasive than the November 1995 and October 2003 medical 
opinion.  The non-VA and VA medical treatment records do not 
include evidence or medical findings which tend to support, 
or is consistent with, the November 1995 and October 2003 
opinions.  

The Board finds that the March 2006 opinion was based upon 
consideration of the veteran's documented medical history, to 
include a review of the service medical records, and the 
rationale underlying the opinion is reasonable and consistent 
with the evidence of record as the evidence consistent shows 
that the veteran has a history of alcoholism.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)). See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  

The November 1995 and October 2003 opinions are accorded less 
probative value.  The contents of these opinions are listed 
in detail above.  The November 1995 opinion is accorded less 
probative value because the record does not include medical 
evidence which shows that the veteran received blood that was 
tainted with the Hepatitis C virus during his period of 
service, as the opinion suggests.  The October 2003 opinion 
is accorded less probative value because the opinion is 
speculative in nature.  Service connection may not be based 
on a resort to pure speculation or even remote possibility.  
See 38 C.F.R. § 3.102 (2006).  

In view of the foregoing analysis, the Board concludes that 
in the absence of a competent probative opinion which links a 
current diagnosis of liver disease, to include Hepatitis C, 
to the veteran's period of service, the requirements for 
entitlement to service connection for a history of liver 
disease are not met.  

The Board does not doubt the sincerity of the veteran's 
belief that he is currently diagnosed as having liver 
disease, to include Hepatitis C, which is related to his 
period of service.  However, as a layman without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter, 
to include the diagnosis of a specific disability or opinion 
as to the origins of a specific disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for liver disease, to 
include Hepatitis C.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Thus, the claim is denied.  


ORDER

New and material evidence having been submitted, the 
previously denied claim of service connection for a history 
of liver disease, to include Hepatitis C is reopened.

The claim of service connection for a history of liver 
disease, to include Hepatitis C is denied.  

____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


